914 So. 2d 511 (2005)
Charles H. McINTOSH, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-3119.
District Court of Appeal of Florida, Fifth District.
November 18, 2005.
Charles H. McIntosh, Wewahitchka, Pro Se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Charles H. McIntosh appeals the trial court's order denying his motion seeking additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In the motion filed with the trial court, McIntosh alleged that he was awarded one hundred forty-six days credit, but was entitled to an additional ninety-nine days, and listed the specific dates that he was seeking. The trial court summarily denied the motion without explanation or supporting attachments.
When a rule 3.800(a) motion states a legally sufficient claim for additional jail credit, a summary denial requires supporting attachments. Washington v. State, 890 So. 2d 1276 (Fla. 5th DCA 2005); Friss v. State, 881 So. 2d 38 (Fla. 5th DCA 2004). Because the trial court failed to attach *512 sufficient portions of the record to refute McIntosh's claim for additional jail credit, we reverse and remand this matter with directions that the trial court either grant the relief McIntosh seeks or attach supporting documents to refute McIntosh's claim.
REVERSED AND REMANDED.
PLEUS, C.J., SAWAYA and ORFINGER, JJ., concur.